                  Case 9:19-bk-11573-MB             Doc 1419 Filed 11/02/20 Entered 11/02/20 14:40:36                 Desc
                                                      Main Document    Page 1 of 4


                      1    SPENCE, DESENBERG & LEE, PLLC
                           Ross Spence (TX SBN 18918400)
                      2    ross@sdllaw.com
                           1770 St. James Place, Suite 625
                      3    Houston, TX 77056
                           Telephone: (713) 275-8440
                      4    Facsimile: (713) 275-8445
                      5    Attorneys for the County of Santa Barbara,
                           California and Santa Barbara County Air Pollution
                      6
                           Control District
                      7
                           XAVIER BECERRA
                      8    Attorney General of California
                           CHRISTINA BULL ARNDT
                      9    Supervising Deputy Attorney General
                           MITCHELL E. RISHE
                    10     Deputy Attorney General
                           State Bar No. 193503
                    11     300 South Spring Street, Suite 1702
                           Los Angeles, CA 90013
                    12     Telephone: (213) 269-6394
                           Fax: (916) 731-2121
                    13     E-mail: Mitchell.Rishe@doj.ca.gov

                    14     Attorneys for the California Department of
                           Conservation, Geologic Energy Management
                    15     Division
                                                       UNITED STATES BANKRUPTCY COURT
                    16                                  CENTRAL DISTRICT OF CALIFORNIA
                                                              NORTHERN DIVISION
                    17
                    18     In re:                                                  Case No.: 9:19-bk-11573-MB

                    19     HVI Cat Canyon, Inc.,                                   Chapter 11

                    20                    Debtor.                                  COUNTY OF SANTA BARBARA, SANTA
                                                                                   BARBARA COUNTY AIR POLLUTION
                    21                                                             CONTROL DISTRICT, AND CALIFORNIA
                                                                                   DEPARTMENT OF CONSERVATION,
                    22                                                             GEOLOGIC ENERGY MANAGEMENT
                                                                                   DIVISION JOINT WITNESS AND EXHIBIT
                    23                                                             LIST FOR THE TRUSTEE’S
                    24                                                             ABANDONMENT OF CERTAIN UNSOLD
                                                                                   ASSETS HEARING
                    25
                                                                                   Date: November 9, 2020
                    26                                                             Time: 9:00 a.m.
                                                                                   Place: Courtroom 201
                    27                                                                    1415 State Street
                                                                                          Santa Barbara, California
                    28                                                             Judge: Hon. Martin R. Barash


SPENCE, DESENBERG & LEE,
         PLLC
                                                                               1
                                            S.B. PARTIES AND CALGEM’S JOINT WITNESS AND EXHIBIT LIST
                  Case 9:19-bk-11573-MB        Doc 1419 Filed 11/02/20 Entered 11/02/20 14:40:36     Desc
                                                 Main Document    Page 2 of 4


                      1    Exhibit No.   Brief Description         Date Admitted   How Admitted How/When
                                                                                   (Stipulation, Used  During
                      2                                                            Witness Name, Trial
                      3                                                            etc.)
                           SB_Ex_A       Trustee’s Notice of
                      4                  Motion and Motion
                                         for              Order
                      5                  Authorizing        the
                                         Abandonment of any
                      6                  Unsold Assets and
                      7                  Rejection of Any
                                         Unsold Unexpired
                      8                  Leases          and/or
                                         Executory Contracts
                      9    SB_Ex_B       10-19-20 R. Spence
                                         Email to E. Israel re
                    10
                                         Discovery Requests
                    11                   for November 9th
                                         Hearing
                    12     SB_Ex_C       10-20-20            G.
                                         Schulman Email to
                    13                   R.      Spence      re
                    14                   response            to
                                         Discovery Requests
                    15                   for November 9th
                                         Hearing
                    16     SB_Ex_D       10-22-20 P. McNulty
                                         Email to A. Bush re
                    17                   Abandonment Files
                    18     SB_Ex_E       10-22-20 Greka-HVI
                                         Spill Report 2008-
                    19                   2020
                           SB_Ex_F       10-27-20 Hazardous
                    20                   Materials         Spill
                                         Report
                    21
                           SB_Ex_G       10-27-20 R. Spence
                    22                   Email to E. Israel re
                                         further     discovery
                    23                   request
                           SB_Ex_H       11-02-20 T. Skillman
                    24                   Email to P. McNulty
                    25                   re          additional
                                         abandoned leases in
                    26                   the Battles area
                           SB_Ex_I       9-12-19 Oil Spill
                    27                   Article
                    28

SPENCE, DESENBERG & LEE,
         PLLC
                                                                         2
                                         S.B. PARTIES AND CALGEM’S JOINT WITNESS AND EXHIBIT LIST
                  Case 9:19-bk-11573-MB            Doc 1419 Filed 11/02/20 Entered 11/02/20 14:40:36               Desc
                                                     Main Document    Page 3 of 4


                      1     SB_Ex_J          9-20-19 Oil Spill
                                             Article
                      2     SB_Ex_K          11-6-19 Oil Spill
                      3                      Article
                            SB_Ex_L          7-10-20 Oil Spill
                      4                      Article
                            SB_Ex_M          10-27-20 Oil Spill
                      5                      Article
                      6     SB_Ex_N          Trustee’s List of
                                             Abandoned      and
                      7                      Orphaned Wells and
                                             Leases
                      8
                                                                      WITNESSES
                      9
                    10            John Zorovich          jzoro@co.santa-barbara.ca.us

                    11            Erin Briggs            ebriggs@co.santa-barbara.ca.us

                    12            Pam McNulty            pmcnult@co.santa-barbara.ca.us
                    13            Pat Abel               pat.abel@conservation.ca.gov
                    14
                                  Trey Powell            trey.powell@conservation.ca.gov
                    15
                                  Sage Swain             swains@sbcapcd.org
                    16
                                  David Harris           harrisd@sbcapcd.org
                    17
                    18            Jay Sheth              rbeg@msn.com

                    19            Jason Johnston         jason.johnston@sbcphd.org

                    20
                    21
                           The S.B. Parties do not waive their right to amend or supplement this Witness and Exhibit List
                    22
                           prior to the hearing if necessary. CalGEM shall use the S.B. Parties’ exhibits—listed above—in
                    23
                           any live testimony and reserves the right to call any witnesses offered by any other party.
                    24
                    25
                    26
                    27
                    28

SPENCE, DESENBERG & LEE,
         PLLC
                                                                            3
                                             S.B. PARTIES AND CALGEM’S JOINT WITNESS AND EXHIBIT LIST
                  Case 9:19-bk-11573-MB       Doc 1419 Filed 11/02/20 Entered 11/02/20 14:40:36         Desc
                                                Main Document    Page 4 of 4


                      1    Dated: November 2, 2020               SPENCE DESENBERG & LEE, PLLC
                      2                                          By:    /s/ Ross Spence
                      3                                                 Ross Spence

                      4
                      5                                          Attorneys for the County of Santa Barbara,
                                                                 California and Santa Barbara County Air Pollution
                      6                                          Control District
                      7
                      8    Dated: November 2, 2020               XAVIER BECERRA
                                                                 Attorney General of California
                      9                                          CHRISTINA BULL ARNDT
                                                                 Supervising Deputy Attorney General
                    10
                    11                                           /s/ Mitchell E. Rishe

                    12                                           MITCHELL E. RISHE
                                                                 Deputy Attorney General
                    13                                           Attorneys for the California Department of
                                                                 Conservation, Geologic Energy Management
                    14                                           Division
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28

SPENCE, DESENBERG & LEE,
         PLLC
                                                                    4
                                         S.B. PARTIES AND CALGEM’S JOINT WITNESS AND EXHIBIT LIST
